DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 Feb, 2021 has been entered. 

Election/Restrictions
Applicants elected group I (conjugation method) comprising coupling peptide 1 and peptide 2 without traverse in the reply filed on 18 Nov, 2019.

Claims Status
Claims 1, 105, 108, 110, 112, 117, and 120 are pending.
Claims 105 and 112 have been amended.

Withdrawn Rejections
The rejection of claims 105, 108, 110, 112, and 117 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to active sites being blocked is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 105, 108, 110, 112, 117, and 120 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz et al (Bioorg. Med. Chem. Lett. (2013) 23 p4011-4018, cited by applicants) in view of Chen et al (WO 2009074483, cited by applicants) and Li et al (CN 104004083, 102(a)(1) date 27 Aug, 2014, 102(a)(2) date, 13 June, 2014, cited by applicants).  Please note that Li et al is in Chinese.  A machine translation is relied upon for this rejection, and page/paragraph numbers refer to the translation, rather than the original document.
	Lorenz et al discuss recent progress in the development of GLP-1 agonists (title).  These agents provide a number of advantages in patients with type 2 diabetes (T2DM) (p4012, 1st column, 2nd and 3d paragraphs).  Unfortunately, GLP-1 itself has a half life of ~2 min following IV administration (p4013, 1st column, 2nd paragraph).  A small number of GLP-1 analogs with longer lifetimes are discussed, including Taspoglutide (p4013, 2nd column, 3d paragraph) and semiglutide (p4014, 1st column, 3d paragraph, continues to 2nd column), both of which allow for 2 (fig 1, p4012, bottom of page), while semaglutide has the sequence H-Aib-EGTFTSDVSSYLEGQAAKEFIAWLVRGRG-OH, with the lysine having the N6[n-(17-carboxy-1-oxoheptadecyl-1-ϒ-glutamyl[1-(2-aminoethoxy)ethoxy]acetyl[2-(2-aminoethoxy)ethoxy]acetyl residue attached to the side chain (fig 2, p4014, bottom of page).
	The difference between this reference and the instant claims is that this reference does not teach the synthesis of semaglutide.
	Chen et al discuss the synthesis of GLP-1 and analogs using solid and solution phase combination techniques (p1, 1st paragraph).  This allows for easier synthesis of longer peptides, as they may adopt an irregular conformation making it difficult to add additional amino acids during synthesis (p1, 4th paragraph).  Specifically discussed is a peptide identical with Taspoglutide (p4, 4th paragraph).  Three peptide fragments are synthesized using solid phase synthesis, then coupled together in solution (p5, 2nd paragraph).  A fragment consisting of position 23-36 (i.e. the C-terminus, corresponding to Peptide 4 in applicant’s terminology) is synthesized (p6, 2nd paragraph), and coupled to a peptide corresponding to position 11-22 (p6, 3d paragraph)(corresponding to Peptide 3).  Please note that, coupled together, these two peptides correspond to Peptide 2.  This can be coupled to the final peptide, consisting of positions 7-10 (p7, 2nd paragraph)(corresponding to Peptide 1).  Note that all these peptide fragments are described as having optional side chain protection.  The final peptide is then deprotected (p11, 3d paragraph).  While the specific peptides described are for Taspoglutide, the synthesis is intended for any GLP-1 derivative, including natural and non-natural counterparts (p25, 1st paragraph).  After synthesis, the peptide can be subject to purification, lyophilization, and further processing (p65, 1st paragraph).  This reference describes a general synthesis of GLP-1 analogs using the same fragments as elected by applicants.
	Li et al discuss the synthesis of liraglutide using fragment condensation, similar to Chen et al(abstract).  This is a GLP-1 analog, with a lysine side chain functionalized with an alkyl group using a glutamate linker (1st page, 3d paragraph, continues to 2nd page).  During the fragment synthesis, the lysine, with a pre-functionalized side chain, is added to the growing chain using standard Fmoc chemistry (6th page, 5th paragraph).  This reference teaches synthesis of GLP-1 analogs with functionalized lysine side chains by labeling the lysine then attaching the labeled lysine to the peptide.

	Furthermore, it would be obvious to attach the lysine side chain of semaglutide to the lysine before synthesis, as Li et al provide an example of this in the synthesis of a similar peptide using a similar protocol.  Again, this is a simple substitution of one known element (the timing of the addition of the side chain in Li et al) for another (the undisclosed timing of the attachment in Lorenz et al) yielding expected results (a peptide with a functionalized lysine side chain).  As modified lysine side chains are common in the art, an artisan in this field would attempt this modification with a reasonable expectation of success.
	Lorenz et al discloses semiglutide as a GLP-1 analog.  Chen et al discloses a method of synthesis of GLP-1 analogs, comprising coupling a peptide analog of GLP-1(23-35) with a peptide analog of GLP-1(11-22) to form a peptide analog of GLP-1(11-35), and further coupling the peptide with GLP-1 (7-11) to form a GLP-1 analog of GLP-1(7-35).  Li et al render obvious attaching any side chain functionalization to the amino acid before adding it to the peptide.  Thus, the combination of references renders obvious claims 1, 105, 108, 110, 112, 117, and 120.
response to applicant’s arguments
	Applicants argue that neither Chen et al nor Li et al teach semiglutide, that none of the references teach a convergent synthesis, that the peptide fragments for semiglutide are not discussed in any of the references, and that this is not a simple substitution of one known element for another.
Applicant's arguments filed 8 Feb, 2021 have been fully considered but they are not persuasive.

Applicants argue that neither Chen et al nor Li et al describe semiglutide.  While true, this is irrelevant, as that limitation is made up by Lorenz et al.
Applicants argue that Chen et al does not discuss a convergent synthesis as defined by applicants.  Applicants define “convergent synthesis” as “a process whereby subunits (peptide fragments) of the final product 
Applicants next argue that none of the references discuss the same peptide fragments that applicants use.  This is disingenuous.  Chen et al discusses the same locations of a different GLP-1 peptide, and clearly states that the same synthesis can be used for other GLP-1 sequences.  While Chen et al may not disclose the exact peptides used by applicants (if it did, the reference would be anticipatory), it clearly suggests them in concert with Lorenz et al.  
Finally, applicants argue that this is not a simple substitution, because Chen et al does not teach a convergent synthesis.  This is essentially the same argument as previously presented, packaged differently, and the same rebuttal, above, applies.  Applicants argue that there is no reasonable expectation of success, but applicants have not stated why the reason for an expectation of success given in the rejection, that Chen et al clearly states that the method can be extrapolated to other GLP-1 sequences, is invalid or improper.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 9 of copending Application No. 16/652,910 in view of Lorenz et al (Bioorg. Med. Chem. Lett. (2013) 23 p4011-4018, cited by applicants).   While this is a new rejection, it is based on an application that was not filed at the time of the last office action.  As it is expected that applicants know what they have filed, this rejection will not negate the finality of this rejection.
Competing claim 1 describes fragment coupling of a GLP peptide or analog by fragment condensation.  Competing claim 9 specifies a fragment with a hydrophobic moiety on a lysine before coupling.
The difference between the competing claims and the instant claims is that the competing claims do not discuss semiglutide.
Lorenz et al discuss recent progress in the development of GLP-1 agonists (title).  These agents provide a number of advantages in patients with type 2 diabetes (T2DM) (p4012, 1st column, 2nd and 3d paragraphs).  Unfortunately, GLP-1 itself has a half life of ~2 min following IV administration (p4013, 1st column, 2nd paragraph).  A small number of GLP-1 analogs with longer lifetimes are discussed, including Taspoglutide (p4013, 2nd column, 3d paragraph) and semiglutide (p4014, 1st column, 3d paragraph, continues to 2nd column), both of which allow for once weekly dosing.  Taspogludtie has the sequence H-Aib-EGTFTSDVSSYLEGQAAKEFIAWLVK-Aib-R-NH2 (fig 1, p4012, bottom of page), while semaglutide has the sequence H-Aib-EGTFTSDVSSYLEGQAAKEFIAWLVRGRG-OH, with the lysine having the N6[n-(17-carboxy-1-oxoheptadecyl-1-ϒ-glutamyl[1-(2-aminoethoxy)ethoxy]acetyl[2-(2-aminoethoxy)ethoxy]acetyl residue attached to the side chain (fig 2, p4014, bottom of page).
.
This is a provisional nonstatutory double patenting rejection.
response to applicant’s arguments
	Applicants argue as the later filed application, this rejection should be withdrawn.
Applicant's arguments filed 8 Feb, 2021 have been fully considered but they are not persuasive.

	The regulation that applicants refer to allows for the withdrawal of an obvious type double patenting rejection, but only if certain conditions are met.  Among those conditions is that the rejection be the last one pending, which is not the case here.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658